Title: To George Washington from John Jay, 23 June 1794
From: Jay, John
To: Washington, George


               private
               Dear SirLondon 23 June 1794
               on Sunday the 15th of this month I arrived here. the next Day I made Inquiries for Mr Lear, and was informed that he had gone to Liverpool to embark for america. I asked whether it was probable that Letters sent by the post would find him still there—the answer was, that it was highly improbable. under these Circumstances & well knowing the jealous Attention now paid to Letters passing thru the post office, I thought it most adviseable to forbear making the Experiment, and to return that Letter to You.
               
               My letter of this Date to Mr Randolph contains an exact Account of the present State of the affairs of my mission here.  I shall be disappointed if no good should result. as yet the Minister stands entirely uncommitted. From some light Circumstances I incline to believe that our mercantile Injuries will be redressed, but how, or how far, I cannot conjecture. My next Conference will doubtless place Things in more particular, and in clearer points of view.
               Doctr Gordon has Information which he relies upon, that the Posts will not be surrendered, and he authorizes me to tell you so in Confidence—His Information does not make so strong an Impression on my mind as it does on his—it merits attention, but in my opinion is not conclusive.
               The observations I have hitherto made induce me to believe that the war with France is popular; and that a War with us would be unpopular. The word Jacobin is here a Term of Reproach, & used as such among the common people—They who wish the Reform of this Government do I apprehend wish a certain Degree of Success to the present french Cause, not because they like it, but because they think such Success would promote their favorite Objects. I often hear Gentlemen converse on these Subjects, but think it prudent to be reserved—as to their internal Parties and Divisions, I make it a Rule to remain silent.
               Your administration is greatly commended. The Idea entertained by some of applying private Debts to compensate public Injuries, alarms and disgusts, and empairs Credit. I am anxious to have it in my power to communicate something decisive. as yet I am entirely satisfied with the minister—I ought to add, that Mr Pinckney’s Conduct relative to me, corresponds with my Ideas of Delicacy and propriety. with perfect Respect Esteem and Attachment I am Dear Sir your obliged and obedt Servt
               
                  John Jay
               
               
                  P.S. The enclosed Copies of a note of the 19th Inst: from Lord Grenville and of my answer, afford Indications of his present Temper, that will not escape you.  It is always useful to communicate such papers, but seldom useful to publish them.  publications unnecessarily and frequently made naturally encrease Reserve and Circumspection to such a Degree, as in real measure to exclude Confidence and Conversation, and to confine negociation to the slow and wary mode of written
                     
                     Communications—written too under the Impression & Expectation of publication.
               
            